IN THE SUPREME COURT OF THE STATE OF DELAWARE

BYRON W. MAHAN,                      §
                                     §      No. 224, 2014
      Defendant Below,               §
      Appellant,                     §      Court Below—Superior Court
                                     §      of the State of Delaware in and
      v.                             §      for New Castle County
                                     §
STATE OF DELAWARE,                   §
                                     §      Cr. ID No. 1209002207
      Plaintiff Below,               §
      Appellee.                      §
                         Submitted: September 29, 2014
                         Decided:   October 6, 2014
                               ORDER
      This 6th day of October 2014, it appears to the Court that, on

September 12, 2014, the Clerk issued a notice to the appellant to show cause

why this appeal should not be dismissed for his failure to diligently

prosecute the appeal by not filing his opening brief and appendix. The

appellant has failed to respond to the notice to show cause within the

required ten-day period. Dismissal of the appeal is deemed to be unopposed.

      NOW, THEREFORE, IT IS ORDERED, under Supreme Court Rules

3(b)(2) and 29(b), that the appeal is DISMISSED.

                                     BY THE COURT:

                                     /s/ Henry duPont Ridgely
                                     Justice